DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1-9 are pending. 
Claims 1-6 and 9 are rejected. 
Claims 7-8 are allowed.

Specification
The Title and Specification as filed 01/28/2022 are accepted as formal. 

Claim Rejections - 35 USC § 102
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueta et al. (US 2010/0307277).
Regarding claim 1, Ueta discloses a shift device for a vehicle, the shift device comprising: a baseplate (2, 6) supported by a vehicle body; a shift lever (4) having a spherical shaft part (42) at a lower end (fig. 1); and a control lever (3) connected to the shift lever (4), the control lever (3) being configured to transmit (via 33) an operating force input into the shift lever (4) in a vehicle body front-rear direction (fig. 3) to a transmission through a cable (10), wherein: the spherical 42) of the shift lever (4) is supported (via 35) by the baseplate (2, 6) and configured to turn relative to the baseplate; the control lever (3) includes a lever main body (30); a cable coupling part (33) to which the cable (10) is coupled (fig. 1) is provided at an upper part (fig. 4) of the control lever (3), the cable coupling part (33) connected to the lever main body (30); a turning shaft part (36a, 36b) supported by the baseplate (2, 6) is provided at a lower part (fig. 4) of the control lever (3) outward of the spherical shaft part (42) of the shift lever (50) in a vehicle width direction (fig. 4), and the turning shaft part (36a, 36b) is configured to turn relative to the baseplate (2, 6); the control lever (3) has a branched part (fig. 4 shows the “hole” feature of member 3 that is “branched” from body 30) that is connected to and between the lever main body (30) and the turning shaft part (36a, 36b), the lever main body (30) connected to an upper end of the branched part (fig. 4 clearly shows the upper end of the “hole” feature connected to body 30) and the turning shaft part (36a, 36b) connected to (the scope of the term “connected” is synonymous with “coupled”, which has been held1 to include both direct and indirect attachment) a lower end of the branched part (fig. 4 shows the “hole” feature of member 3 is connected to 36a, 36b through main body 30); and the branched part (“hole” feature of 3) is located above (fig. 4 clearly shows the claimed arrangement) the spherical shaft part (42) and branched in the vehicle width direction (fig. 4 clearly shows the claimed arrangement, where the “hole” feature is narrower than the body 30) from the lever main body (30) so as to extend toward the turning shaft part (36a, 36b).  
Regarding claim 6, Ueta discloses the shift device for the vehicle according to claim 1, wherein: an outer circumferential edge of the turning shaft part (36a) of the control lever (3) has a circular shape as seen from the vehicle width direction (fig. 3 most clearly shows the claimed arrangement, where the circumferential edge of 36a is a circular shape); the baseplate (2, 6) is formed by integrally combining an upper baseplate (6) and a lower baseplate (2), the upper baseplate (6) having an upper support part that supports the turning shaft part along an upper side of the outer circumferential edge (figs. 1-2 most clearly show the claimed arrangement), the lower baseplate (2) having a lower support part that supports the turning shaft part along a lower side of the outer circumferential edge (figs. 1-2 most clearly show the claimed arrangement); at least one of the upper support part of the upper baseplate and the lower support part of the lower baseplate has a circular arc shape matching a shape of the outer circumferential edge of the turning shaft part as seen from the vehicle width direction (fig. 3 shows that at least plate 2 meets the claimed limitation, where plate 2 has a circular arc shape matching the shape of 36a); and the lower baseplate (2) is provided with a temporary holding part on which, before the spherical shaft part of the shift lever is installed, the control lever that has been turned toward one side so as to be away from an installation path of installing the spherical shaft part is placed and temporarily held (any part of plate 2 can be considered a “temporary holding part” which meets the limitation, insomuch as the member 3 can be moved during installation).  
 
Claim Rejections - 35 USC § 103
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 2010/0307277), in view of Kim et al. (US 2014/0007728). 
Regarding claim 2, Ueta discloses the shift device for the vehicle according to claim 1, wherein: the shift lever (4) and the control lever (3) are connected to each other so that an engaging projection (43) is inserted and engaged into (fig. 4) an engaging opening (32); a protruding direction of the engaging projection (43) and a protruding direction of the cable coupling part (33) fig. 4 clearly shows the arrangement); and a position at which the engaging projection is engaged in the engaging opening (fig. 4 shows the claimed position of the elements, where 32 and 43 are engaged), a position of the spherical shaft part (42), and a position of the cable coupling part (33) are located in the same plane (fig. 4 shows the claimed limitation, where 42 and 33 are located in the same plane); but does not disclose that the engaging projection is formed on the control lever or that the engaging opening is formed in the shift lever. 
Kim teaches a cable-attachment bracket (unlableled, but shown in fig. 2 to the left of lever 5), where the engaging projection (i.e., the width of the cable bracket which is used to engage the shift lever, and which is facilitated by the greater width of the attachment-region than the width of the cable-attachment portion) is formed on (i.e., integral with) the cable-attachment bracket (unlabeled) is inserted and engaged into (fig. 2) an engaging opening (fig. 2 shows the opening between the two projections of the portion 23 which engage the cable-attachment bracket) formed on the shift lever (5); a protruding direction of the engaging projection formed on the control lever (i.e., from the cable-attachment bracket towards the shift lever 5) and a protruding direction of the cable coupling part (i.e., from the cable-attachment bracket outwards away from the shift lever 5) are opposite directions (fig. 2). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the engagement design of Kim in combination with the structure disclosed by Ueta, for the expected benefit of simplifying the cable-attachment bracket design. 
Regarding claim 3, the combination of Ueta and Kim suggests the shift device for the vehicle according to claim 2, wherein: a line (e.g., O1) extending from the turning shaft part (36b) of the control lever (3) along the vehicle width direction passes through a center (fig. 4 clearly shows the claimed limitation, with O1 intersecting O2) of the spherical shaft part (42); and a 33) and the position at which the engaging projection (43) is engaged in the engaging opening (32) are located in or near an imaginary plane that passes through the center of the spherical shaft part (42) and extends along the vehicle body front-rear direction (fig. 4 clearly shows the claimed limitation, with the plane containing points of 33 and 32/43 are located at least near a plane that contains the intersection of O1 and O2).

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 2010/0307277), in view of Kubota (US 2008/0178699). 
Regarding claims 4-5, Ueta discloses the shift device for the vehicle according to respective claims 1, 4, wherein: the baseplate (2, 6) is provided with a gate (5) having an opening (8, 9) that guides shifting operation (para. 36) of the shift lever (4); a cushion member (7) that is a part separate from the baseplate (2) and made of a material softer than a material composing the baseplate (para. 41) is installed along an edge of the opening of the gate (figs. 1-2 clearly show the claimed arrangement); the shift lever (4) is provided with a detent pin configured to move upward and downward (fig. 1 clearly shows the unlabeled detent pin on the shift lever 4, pointing upwards) and constituting a detent mechanism that functions to position the shift lever at each shift position of the shift lever (automotive detent mechanisms perform the recited function); the cushion member (7) extends downward; wherein the baseplate (2, 6) is provided with an insertion hole (hole formed in the plate body 6, para. 44) into which the cushion member (7) is inserted (para. 44), and a clearance is left between a vertical wall forming an inner surface of the insertion hole and a side surface facing the vertical wall (an element inserted into a hole inherently has some amount of clearance, insomuch as there exist non-zero manufacturing tolerances); but does not disclose that the cushion member has a detent cushion that extends 
	Kubota teaches a check block 15 with at least press-fit cylinder 17 and a check groove 14 in which the check member 13 slides (para. 35). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the detent plate of Kubota in combination with the structure disclosed by Ueta, for the expected benefit of an improved user experience, allowing the driver to feel a detent feeling when the driver operates the shift lever swingingly (Kubota, para. 3); or providing a detent mechanism that can be provided with high dimensional precision (Kubota, para. 7). The remaining limitations of the claims flow naturally from the explanations of the art, above. 
Regarding claim 9, the combination of Ueta and Kubota suggests the shift device for the vehicle according to claim 4, wherein the cushion member (Ueta, 7) includes a shift gate cushion (Kubota, edges of 15) that covers the edge of the opening of the gate, and further includes the detent cushion (Kubota, 15), the detent cushion includes a body that extends downwards from the shift gate cushion (Kubota, fig. 4), the engaging projection (Kubota, 17) extends from the body of the detent cushion in the vehicle width direction (Kubota, 17a), and the opening (Kubota, hole in 17), that is formed above the engaging projection (Kubota, 17), extends in the vehicle width direction through the body (Kubota, fig. 5).

Allowable Subject Matter
Claims 7-8 are allowed.

Response to Arguments
Subsequent to amendment, the objections to the Specification and the rejections to the claims under 35 USC 112 have been withdrawn. 
Applicant's arguments regarding the art of record have been fully considered but they are not persuasive. The thrust of Applicant’s arguments are that the “branched part” of Ueta does not meet the limitations of claim 1 (Remarks, page 16-17). This is not persuasive. 
First, it appears Applicant has argued a narrower scope of the term “connected” than is claimed. As examined, the scope of the term “connected” includes both direct and indirect connection. 
Second, the branched feature of Ueta meets the claimed limitations by any of the following interpretations: 
As shown in Ueta’s figure 4, the branched feature is “inset” from the outer surface of 30. Therefore, a line passing from the outer surface of 30 to 36b passes through the branched feature from the perspective shown in fig. 4. Please see annotation below. 

    PNG
    media_image1.png
    404
    452
    media_image1.png
    Greyscale

As shown in Ueta’s figure 1, a line passing from the top of 30 to either 36a/36b passes through the branched feature. Please see annotation below. 

    PNG
    media_image2.png
    370
    235
    media_image2.png
    Greyscale

As shown in Ueta’s figure 6, a line passing from the top of 30 to 36a passes through the branched feature. Please see annotation below. 

    PNG
    media_image3.png
    491
    431
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bradford Co. v. Conteyor N. Am., Inc., 603 F.3d 1262,1270 (Fed. Cir. 2010): “the term ‘coupled to’ … should be construed broadly so as to allow an indirect attachment.”